Citation Nr: 0931243	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  99-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a herniated disc with a history of low back pain prior to 
February 4, 2003.

2.  Entitlement to an evaluation in excess of 40 percent for 
a herniated disc with a history of low back pain beginning 
February 4, 2003.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Keith Snyder, Attorney-at-Law



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1996 and February 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The case was previously before the Board in April 2006, at 
which time the Board denied the claims before it.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (hereinafter "the Court").  The 
parties entered into a Joint Motion for Partial Remand with 
regard to the herniated disc issues and the need for a 
statement of the case on the TDIU issue.  In July 2008 the 
Court granted the Joint Motion and vacated the Board's 
decision regarding the denial of an evaluation in excess of 
20 percent for a herniated disc with a history of low back 
pain prior to February 4, 2003, and in excess of 40 percent 
thereafter.  

The Board notes that a statement of case on issues pertaining 
to the evaluation and effective date for the award of service 
connection for depressive disorder was issued in March 2008 
and a substantive appeal was submitted.  Additional action 
was taken in an August 2008 rating decision.  At this time, 
the RO has not yet certified these issues to the Board; thus, 
these issues will be the subject of a subsequent Board 
decision if and/or when such matters are certified.  

The Board also notes that the Veteran has filed a notice of 
disagreement with issues addressed in an August 2008 rating 
decision.  However, the issues disagreed with are entitlement 
to an evaluation in excess of 40 percent for his herniated 
disc and entitlement to TDIU, which are the subject of the 
instant remand, and the evaluation assigned to his depressive 
disorder, which is currently on appeal at the RO.  Thus, the 
notice of disagreement merely reiterates disagreement with 
issues already on appeal with either the Board or the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Joint Remand, the Parties have apparently 
determined that the argument by the Veteran's previous 
representative in March 2005 constitutes a notice of 
disagreement with a February 2005 decision denying 
entitlement to TDIU.  Thus, remand to the RO for the issuance 
of a statement of the case (SOC) is required.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  After the RO has issued 
the SOC, the issue should be returned to the Board only if 
the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board finds that additional development is required 
concerning the Veteran's claim for an increased rating for 
his back condition.  During the pendency of this appeal, the 
Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) concerning the notice requirements pertaining 
to a claim for increase.  Vazquez-Flores notice has not been 
provided with respect to the Veteran's herniated disc claim.  
Thus, additional notice can be provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board further notes that evidence has been associated 
with the Veteran's claims file relevant to his increased 
rating claim, to include a general medical VA examination and 
VA treatment records.  Such evidence must also be considered 
with respect to the increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case on the 
issue of entitlement to a TDIU, so that the 
Veteran may have the opportunity to complete 
an appeal on this issue (if he so desires) 
by filing a timely substantive appeal.

2.  Provide notice to the Veteran and his 
representative that to substantiate a 
claim for a higher rating, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability 
in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

3.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his back 
disability since May 1996.  After securing 
the necessary release, the RO should 
obtain these records.  In addition, obtain 
treatment records from the Northport VA 
Medical Center dating since July 2008.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of an 
increased rating for his herniated disc in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A.BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


